DETAILED ACTION
In view of the appeal brief filed on 2/8/2021, PROSECUTION IS HEREBY REOPENED. See the new rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BHISMA MEHTA/           Supervisory Patent Examiner, Art Unit 3783      
                                                                                                                                                                                                                                                                                                                                                                                 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first component/syringe body being separable from the second component/connection (¶26 of original specification) and at a certain stress of 25 Ncm (originally filed claims), does not reasonably provide enablement for how this is performed in their device.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. It is unclear to the examiner (and one who would attempt to replicate the device) how one is making the definable detachment. For example, does the attachment Applicant describes in the specification (and claim 1) inherently have this property due to the materials used and the coalesced fit perhaps being weaker than either pure material? Or is a structural feature (such as a groove 66 in Whitney, US 4,220,151) required?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mermet (US 2012/0157928) in view of Horiuchi et al (US 2016/0206821).
Regarding claim 1, Mermet discloses a syringe, comprising: a syringe body 101; a syringe cone 102 including a distal opening 103; and a connection 10/20 arranged in a region of the syringe cone (figs 2-4B), wherein the syringe body comprises a first material (¶53, such as glass) and the connection comprises a second material (¶67, such as polycarbonate), wherein the first material is different from the second material (¶53 and ¶67), wherein the second material is a softer material than the first material (polycarbonate is softer than glass), wherein the syringe body represents a first component of the syringe and the connection represents a second component of the syringe that is connected with the first component through a coalesced fit (¶58 - melting).  
While Mermet substantially discloses the invention as claimed, it does not disclose wherein the first material is a cycloolefin-copolymer (COC) or a cycloolefin-polymer (COP).
Horiuchi discloses a syringe where the barrel 3 is made of COP or COC as they have high transparency and heat resistance to withstand autoclave sterilization (¶46) with a lock adapter 6 which is made of materials such as polycarbonate (which overlaps with Mermet) and polypropylene (¶51), polypropylene is particularly desired for its easy moldability and heat resistance (¶51).
In re Leshin, 227 F.2d 197. 125 USPQ 416 (CCPA 1960).
	It also would have been obvious to either continue to utilize polycarbonate as the second material in the device of Mermet, or to modify Mermet such that the second material is polypropylene as taught by Horiuchi as it is a known connection material with easy moldability and heat resistance; and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197. 125 USPQ 416 (CCPA 1960). 
Regarding claim 2, wherein the connection comprises a thread 21 having sections (figs 2-4B).  
Regarding claim 3, wherein the first material (COP or COC) has an E-module and the second material (polycarbonate or polypropylene) has an E-module that is 10 to 60% lower than the E-module of the first material (either/both polycarbonate and polypropylene have E-modules that are lower than COC and COP by claimed percentage – ¶38 of Applicant’s specification).  
Regarding claim 4, wherein an E- module of the first material is in a range of > 2500 to 3500 MPa and an E-module of the second material is in a range of 1200 to 
Regarding claim 5, wherein an E- module of the first material is in a range of 2700 to 3200 MPa and an E-module of the second material is in a range of 1500 to 1800 MPa (polycarbonate, polypropylene, COC and COP have E-modules that are within the claimed ranges – page 11 of Applicant’s specification). 
Regarding claim 6,   wherein an impact strength of the second, softer material is greater than 2 kJ/m2 (both polycarbonate and polypropylene have impact strengths greater than that listed – ¶38of Applicant’s specification). 
Regarding claim 7, wherein the second material is a thermoplastic elastomer (TPE), an elastomer, a polypropylene (PP), a polycarbonate (PC), a polyethylene (PE), a polyamide (PA) or a COC-E (polycarbonate from Mermet and polypropylene from Horiuchi – see claim 1).  
Regarding claim 8, wherein the first material and the second material include materials which can be sterilized at temperatures > 1000C (polycarbonate, polypropylene, COC and COP may all be sterilized at temperatures above that claimed – ¶24 of Applicant’s specification).  
Regarding claim 9, wherein the first material and the second material include materials which can be sterilized at a temperature of 121 C (polycarbonate, polypropylene, COC and COP may all be sterilized at temperatures above that claimed - ¶24 of Applicant’s specification).  
Regarding claim 10, wherein the first material and the second material include materials which can be sterilized at temperatures greater than 1000C and less than or 0C (polycarbonate, polypropylene, COC and COP may all be sterilized at the temperatures claimed - ¶24 of Applicant’s specification).  
Also with respect to claims 3-10, Applicant claims multiple specific values for properties of the materials and as both Applicant and Mermet are designed to allow for sterilization while maintaining attachment between the two materials. Such that it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application to determine appropriate properties for the two materials to achieve a device which allows for sterilization while maintaining structural integrity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 11, wherein the first component and the second component are definably detachably connected with each other (such as by overcoming the melting bond or breaking a portion of connection 10/20 - ¶58).  
Regarding claim 12, wherein the connection has an outside geometry and the outside geometry is consistent with an outside geometry of a Luer-Lock adapter (figs 2-4B).  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mermet (US 2012/0157928) in view of Horiuchi et al (US 2016/0206821) and Whitney (US 4,220,151).
Regarding claim 21, Mermet discloses a syringe, comprising: a syringe body 101; a syringe cone 102 including a distal opening 103; and a connection 10/20 arranged in a region of the syringe cone (figs 2-4B), wherein the syringe body comprises a first 
While Mermet substantially discloses the invention as claimed, it does not disclose wherein the first material is a cycloolefin-copolymer (COC) or a cycloolefin-polymer (COP), nor wherein the connection is definably detachable from the syringe body at stresses in excess of at least 25 Ncm.
Mermet discloses the syringe body is attached to the connection via a coalesced fit (¶58 – melting).
Horiuchi discloses a syringe where the barrel 3 is made of COP or COC as they have high transparency and heat resistance to withstand autoclave sterilization (¶46) with a lock adapter 6 which is made of materials such as polycarbonate (which overlaps with Mermet) and polypropylene (¶51), polypropylene is particularly desired for its easy moldability and heat resistance (¶51).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mermet such that the first material is a COC or COP as taught Horiuchi as it is a known syringe material with high transparency and heat resistance to withstand autoclave sterilization; and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197. 125 USPQ 416 (CCPA 1960).

Additionally, Whitney discloses a disposable luer lock syringe with a luer lock made of polypropylene (Col.2 ll 35 and 36, the same material as the connection of both Mermet and Horiuchi) which allows the application of torques to achieve a fluid-tight fit between the connection and a needle hub (Col.3 ll 27-32) but is also structurally weak enough to permit lateral or angular movement in order to break connector 28 from the barrel simultaneously with rupturing the ribs of the connection/collar 30 (fig 4, Col.3 ll 32-36 and 42-49) which destroys the device, preventing reuse. The collar/connection is made to split without excessive force (Col.4 ll 9-27). 
	Applicant discloses in ¶26 that the syringe body and connection should be detachable at a predetermined force (while 25 Ncm is never tied directly to this paragraph, 25 Ncm is assumed to be the “predetermined force”/stress as no other paragraph deals with the separation of the syringe body and connection) such that a visible break is initiated in an overload situation at a defined location instead of a critical location. As such, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the combination of Mermet and Horiuchi such that the connection (and the syringe cone) is definably 

Response to Arguments
An appeal conference held in response to the appeal brief 2/8/2021 was held and found Applicant’s argument with respect to claim 21 persuasive, a new rejection is entered above. The other conferees agreed with Applicant’s argument that “definably detachable at stresses in excess of at least 25 Ncm” means that the connection can be detached only when stresses of at least 25 Ncm are applied.
Applicant’s arguments with respect to claims 1-12 are unpersuasive.
Pages 10-14 are drawn to claim 21 and thus not addressed (as the rejection is withdrawn as stated above).
Applicant’s arguments start on pages 17 and 18 (with pages 15 and 16 being background applicable to the arguments). Applicant argues Mermet discloses the container and distal tip are a single element made of glass and one skilled in the art would not reasonably believe a plastic material would be suitable material for the syringe body due to plastic’s relative susceptibility to heat and would be concerned with heating the syringe body to a temperature that would weaken the plastic material. Mermet already uses heat on its plastic connection, and makes no mention it is weaker because of it. Heat would only be expected to weaken the material to allow the material to flow together as originally disclosed by Mermet. COC and COP both have lower 

Material
Glass
COP
COC
Polycarbonate
Polypropylene
Melting Temp (C)
~1400-16001
~280-2902
~190-3203
~100-1104
~1305


1 https://hypertextbook.com/facts/2002/SaiLee.shtml#:~:text=Glass%20can%20only% 20be%20molded,on%20the%20composition%20of%20glass
2 https://link.springer.com/article/10.1007/s10404-010-0605-4
3 http://www-eng.lbl.gov/~shuman/NEXT/CURRENT_DESIGN/TP/FO/COC_ topas_product-brochure_english.pdf
4https://www.sciencedirect.com/topics/materials-science/polycarbonate#:~:text= Its%20melting%20point%20is%20100,molecular%20weight%20of%20the%20polymer.
5https://www.creativemechanisms.com/blog/all-about-polypropylene-pp-plastic

Applicant argues heating plastics to high temperatures can release and/or form volatile compounds which may leach into the drug product. Aside from the fact that there is every expectation that the device will be formed and cleaned before any drug product is introduced as part of simple sterilization preparation, the temperatures used would be lower than if glass was involved, resulting in less likelihood of volatile 
Applicant argues on page 19 that while Horiuchi does disclose COP or COC are suitable materials to withstand autoclave sterilization, they do not teach or suggest they are suitable to withstand melting of another plastic to the COP or COC material. COP and COC, while having a lower melting point than glass, still have higher melting points than both polypropylene and polycarbonate and thus would be expected to maintain their form (in the same manner as the glass) while the lower melting point plastic was attached to it. As discussed above, lower temperatures overall would be needed to assemble the proposed combination.
Applicant argues that Horiuchi does not melt its materials together and thus one skilled in the art would not be reasonably sure that melting the two together would maintain their characteristics. The examiner disagrees, as discussed above, the melting points are separate enough that there is the expectation that a coalesced fit between the materials would maintain similar properties as they are only melted together, not reacted to form a different material.
Applicant argues on pages 20 and 21 that the examiner has not properly considered Applicant’s showing of unexpected advantages, specifically crack prevention that is addressed by forming a connection from a softer material than the syringe body. The fact that applicant has recognized another advantage which would flow naturally Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As the prior art teaches forming a connection from a softer material than the syringe body, there is every expectation it would have similar crack resistance. Applicant argues the examiner’s response is faulty because there is no suggestion of the prior art to arrive at claim 1 is also not persuasive as the rejection of claim 1 holds merit as discussed above.
The argument on page 22 regarding Mermet and Horiuchi only teach using their own materials and are not interchangeable is a repeat of earlier arguments and addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783       
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783